     Case 5:21-cv-00076-EEF-KDM Document 8-3 Filed 07/15/21 Page 1 of 3 PageID #: 31

                                                  State of                 COMMERCIAL DIVISION
                                                  Louisiana                    225.925.4704
                                                  Secretary of
                                                  State
                                                                                  Fax Numbers
                                                                          225.932.5317 (Admin. Services)
                                                                           225.932.5314 (Corporations)
                                                                               225.932.5318 (UCC)




Name                        Type                                          City                   Status
USA TRUCK, INC.             Business Corporation (Non-Louisiana)          WILMINGTON             Active

Previous Names

Business:                 USA TRUCK, INC.
Charter Number:           34364267F
Registration Date:        9/20/1990
Domicile Address
             12090 RANGE STREET
             WILMINGTON, DE 19801
Mailing Address
             3200 INDUSTRIAL PARK ROAD
             VAN BUREN, AR 72956
Principal Business Office
             3200 INDUSTRIAL PARK ROAD
             VAN BUREN, AR 72956
Registered Office in Louisiana
             3867 PLAZA TOWER DR.
             BATON ROUGE, LA 70816
Principal Business Establishment in Louisiana
             8000 GREENWOOD ROAD
             SHREVEPORT, LA 71119

Status
Status:                   Active
Annual Report Status: In Good Standing
Qualified:                9/20/1990
Last Report Filed:        8/24/2020
Type:                     Business Corporation (Non-Louisiana)


Registered Agent(s)
Agent:              C T CORPORATION SYSTEM
Address 1:          3867 PLAZA TOWER DR.
City, State, Zip:   BATON ROUGE, LA 70816

                                                                   EXHIBIT B
Appointment
                    9/20/1990
Date:

Officer(s)                                                                              Additional Officers: No
         Case 5:21-cv-00076-EEF-KDM Document 8-3 Filed 07/15/21 Page 2 of 3 PageID #: 32
Officer:            ZACHARY KING
Title:              Vice-President
Address 1:          3200 INDUSTRIAL PARK RD
City, State, Zip:   VAN BUREN, AR 72956

Officer:            JAMES REED
Title:              Director, President
Address 1:          3200 INDUSTRIAL PARK RD
City, State, Zip:   VAN BUREN, AR 72956

Officer:            CHAD LANE
Title:              Vice-President, Secretary
Address 1:          3200 INDUSTRIAL PARK ROAD
City, State, Zip:   VAN BUREN, AR 72956

Officer:            JASON BATES
Title:              Vice-President, Treasurer
Address 1:          3200 INDUSTRIAL PARK ROAD
City, State, Zip:   VAN BUREN, AR 72956

Officer:            SUSAN CHAMBERS
Title:              Director
Address 1:          3200 INDUSTRIAL PARK ROAD
City, State, Zip:   VAN BUREN, AR 72956

Officer:            ROBERT E CREAGER
Title:              Director
Address 1:          3200 INDUSTRIAL PARK ROAD
City, State, Zip:   VAN BUREN, AR 72956

Officer:            GARY R ENZOR
Title:              Director
Address 1:          3200 INDUSTRIAL PARK ROAD
City, State, Zip:   VAN BUREN, AR 72956

Officer:            BARBARA J FAULKENBERRY
Title:              Director
Address 1:          3200 INDUSTRIAL PARK ROAD
City, State, Zip:   VAN BUREN, AR 72956

Officer:            THOMAS GLASER
Title:              Director
Address 1:          3200 INDUSTRIAL PARK ROAD
City, State, Zip:   VAN BUREN, AR 72956

Officer:            ALEXANDER D. GREENE
Title:              Director
Address 1:          3200 INDUSTRIAL PARK ROAD
City, State, Zip:   VAN BUREN, AR 72956



Amendments on File (4)
Description                                                       Date
     Case 5:21-cv-00076-EEF-KDM Document 8-3 Filed 07/15/21 Page 3 of 3 PageID #: 33
Stmt of Chg or Chg Prin Bus Off                               2/1/1993
Disclosure of Ownership                                       2/12/1998
Stmt of Chg or Chg Prin Bus Off                               1/29/2008
Stmt of Chg or Chg Prin Bus Off                               10/18/2015
                                          Print
